Citation Nr: 1002553	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-34 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a mental condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A Videoconference Board hearing was scheduled for October 13, 
2009, and the Veteran failed to appear.  Neither the Veteran 
nor his representative filed a motion for a new hearing.  
Accordingly, the case will be processed as though the request 
for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Of record is a VA Form 21-4142 (Authorization and Consent to 
Release Information) pertaining to treatment at the Wheeling, 
WV Vet Center in 2006.  Only records from the Pittsburgh, PA 
VA Medical Center appear in the claims file.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
these records.  38 C.F.R. § 3.159(c) (2009).

Also, although the Veteran's service treatment records appear 
in the claims file, his personnel records do not.  Upon 
remand, the AMC/RO should attempt to associate the Veteran's 
personnel records with the claims file.  Id.  

A review of the Veteran's service treatment records document 
that upon entrance into service his psychiatric state was 
normal.  The Veteran's "PULHES" profile at entrance was 1/4 
in physical capacity and stamina, upper extremities, lower 
extremities, hearing and ears, eyes and psychiatric 
condition.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  See 
July 1977 report of medical examination.  Upon entrance the 
Veteran denied having ever had depression or excessive worry, 
or nervous trouble of any sort.  See July 1977 report of 
medical history. 

The Veteran's service treatment records document a history of 
mental anxiety in March 1978.  At this time, the Veteran 
complained of many problems and had attempted suicide by the 
consumption of eight 250 mg. penicillin tablets.  Also noted 
was a history of 4 other suicidal gestures, including wrist 
lacerations on 2 occasions.  He was apparently admitted for 
detoxification for a period of 5 days in April 1978, but 
immediately resumed heavy drug use following his discharge 
for detoxification.  He was provisionally assessed as having 
an immature personality.

Following his immediate relapse, he was assessed having 
chronic drug dependence, existing prior to entrance, never 
detoxified with dependence on alcohol, marijuana, PCP, 
tranquilizers and hallucinogens.  A history of drug abuse of 
marijuana, "uppers," and "downers," since the age of 13 
was noted at this time, per the Veteran's provided history.  
Mental status examination showed a disheveled uncaring youth 
who appeared burned out on drugs.  Minimal brain damage due 
to chronic drug usage was evident at this time.  It was felt 
that the Veteran was considered incapable of determining his 
ability to refuse treatment and was a high suicidal risk, 
likely from overdose.  It was felt that his chronic use of 
street drugs had caused organic deterioration to the point 
that he was unwilling to help himself, rather preferring 
suicide.  

After a period of medical holding, he was then transferred to 
the Naval Drug Rehabilitation Center (NDRC) and admitted for 
rehabilitation.  The records associated with this treatment 
document complaints of depression.  Ultimately, the Veteran 
was discharged from service in July 1978 "Under Honorable 
Conditions."
In July 2006 the Veteran presented at the Pittsburgh, PA VA 
Medical Center for initial evaluation.  At this time, the 
Veteran reported then experiencing symptoms of depression for 
at least the past 26 years and noted that he first 
experienced symptoms in his early 20s.  A history of pre-
service physical abuse was noted.  A history of alcohol 
abuse, as well as cocaine and cannabis use was noted.  He was 
assessed as having depressive disorder, not otherwise 
specified, and rule out major depressive disorder, recurrent, 
moderate.  Subsequent records from this facility note 
diagnosis of depressive disorder, not otherwise specified, 
alcohol dependence, nicotine dependence and cannabis abuse.  

It is notable that the Veteran denied having any nervous 
trouble or excessive worry upon entrance to service, although 
it is clear that he abused drugs and alcohol prior to, during 
and following his period of service.  An injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs.  Alcohol abuse is defined as the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d) (2009).  The Veteran's history 
raises the question of whether he has a psychiatric condition 
attributable to service and unrelated to his history drug and 
alcohol abuse.

Under these circumstances, the evidence at least suggests 
that the Veteran may have a psychiatric disorder, 
particularly depressive disorder that is attributable to 
service.  Although the evidence shows a history of drug 
abuse, because the Veteran first reported depression in 
service and has offered a history thereof since service, the 
low threshold of a suggestion of a nexus between service and 
a psychiatric disorder has been met.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA 
examination is necessary to decide this claim.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA medical 
records not currently associated with the 
claims file, particularly those from the 
Wheeling, WV Vet center and associate them 
therewith.  If these records are 
unavailable a notation to that effect 
should be made in the claims file.

2.  Obtain the Veteran's entire personnel 
file and associate it with the claims 
file.  If these records are unavailable a 
notation to that effect should be made in 
the claims file.

3.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining the current nature and likely 
etiology of any psychiatric disorder(s).  
The claims folder should be made available 
to the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder(s) is/are 
attributable to service.  If the examiner 
finds that any psychiatric disability is 
at least as likely as not attributable to 
service, the examiner must also opine if 
any such psychiatric disability is at 
least as likely as not due to the 
Veteran's history of drug and alcohol 
abuse, as opposed to other causes.

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

4.  After completion of the above to the 
extent possible and any additional 
development of the evidence that the RO 
may deem necessary, the RO should review 
the expanded record and determine if the 
claim can be granted.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


